Citation Nr: 1761143	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  09-20 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, secondary to service-connected diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

3.  Entitlement to an effective date prior to June 7, 2010 for the grant of service connection for coronary artery disease.

4.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity prior to August 28, 2015.

5.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to August 28, 2015.

6.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to a higher disability rating for hypertension, currently evaluated at the following levels:  10 percent for hypertension only from May 2, 2005 to October 5, 2007; evaluated with nephropathy from October 6, 2007 forward: 30 percent from October 6, 2007 to November 9, 2008; 60 percent from November 10, 2008 to January 14, 2009; and 30 percent from January 15, 2009.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In April 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) sitting at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran previously requested and was scheduled for hearings before the Board, but has been unable to attend.  

In February 2017, the Board remanded these matters in order to schedule the Veteran for a Travel Board hearing at his local RO.  In a December 2017 memorandum, the Veteran's representative stated that the Veteran no longer wants a Board hearing, and requested that the Board proceed with review of the written record.  The Board therefore finds that the Veteran's prior request for a Board hearing has been withdrawn.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability if the TDIU is based at least in part on functional impairment from the disability on appeal.  Throughout the pendency of this appeal, the Veteran has asserted that his upper and lower extremity peripheral neuropathy rendered him unable to continue his job with the United States Postal Service, and have contributed to his unemployability.  The issue of entitlement to a TDIU has therefore been raised in connection with the claims for increased ratings for peripheral neuropathy here on appeal, and it has been added to the above list of issues before the Board.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is at least as likely as not etiologically related, at least in part, to his service-connected diabetes mellitus.

2.  The evidence of record does not include evidence confirming a diagnosis of coronary artery disease, status-post myocardial infarction prior to June 7, 2010; the Veteran was granted service connection for ischemic heart disease as presumptively related to herbicide exposure in Vietnam.

3.  Resolving all reasonable doubt in the Veteran's favor, prior to August 28, 2015, the Veteran's peripheral neuropathy of the left lower extremity has been moderately severe, but not severe with marked muscular atrophy.

4.  Resolving all reasonable doubt in the Veteran's favor, prior to August 28, 2015, the Veteran's peripheral neuropathy of the right lower extremity has been moderately severe, but not severe with marked muscular atrophy.

5.  The Veteran's peripheral neuropathy of the left upper extremity has been of no more than moderate severity.

6.  The Veteran's peripheral neuropathy of the right upper extremity has been of no more than moderate severity; the Veteran is right-handed.

7.  From May 2, 2005 to October 5, 2007, the Veteran's hypertension did not manifest in diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; from October 6, 2007 to November 9, 2008, the Veteran's hypertension did not manifest in diastolic pressure of predominantly 120 or more; from November 10, 2008 to January 14, 2009, the Veteran's hypertension was rated at the maximum available under DC 7101; and from January 15, 2009 to present, the Veteran's hypertension did not manifest in diastolic pressure of predominantly 120 or more.

8.  Resolving all reasonable doubt in the Veteran's favor, when considering his education and prior work experience, the combined effect of the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction as secondary to service-connected diabetes mellitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

 2.  The criteria for entitlement to SMC based on loss of use of a creative organ are met. 38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a)(1)(ii) (2017).

3.   The criteria for an effective date prior to June 7, 2010, for the award of service connection for coronary artery disease, have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2017).

4.  The criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

7.  The criteria for a disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

8.  The criteria for a higher disability ratings for hypertension, (evaluated with diabetic nephropathy from October 6, 2007 forward) currently with evaluations of 10 percent from May 2, 2005 to October 5, 2007, 30 percent from October 6, 2007 to November 9, 2008, 60 percent from November 10, 2008 to January 14, 2009, and 30 percent from January 15, 2009 to the present, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.104, Diagnostic Code 7101, 4.115a, 4.115b, Diagnostic Code 7541 (2017).

9.  The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Overarching Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give the appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the United States Court of Appeals for the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 


I.  Claim of Entitlement to Service Connection for Erectile Dysfunction

Service connection may be established for disability resulting from or aggravated by personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran asserts that he suffers from erectile dysfunction related to his service-connected diabetes mellitus.  The record contains VA treatment records documenting complaints of and treatment for erectile dysfunction.  The Veteran therefore has a current disability to which service-connection may attach.

VA examinations have been provided in connection with the Veteran's claim, most recently in May 2013.  The examiner cited to an Up-to-Date article which listed age, diabetes mellitus, hypertension, obesity, dyslipidemia, cardiovascular disease, smoking, and medication use as the best predictors of erectile dysfunction.  The examiner stated an opinion that "when weighing the numerous risk factors, veteran's smoking history outweighs diabetes as a cause of ED."  While smoking likely played some role in the Veteran's development of ED, the Board notes that he is presently service-connected for other risk factors including diabetes mellitus, hypertension, and coronary artery disease.  To the extent that the examiner appears to again have focused on the likelihood diabetes mellitus alone caused the Veteran's ED, rather than the likelihood it at least in part caused the disorder, the opinion provided is found to be inadequate for adjudicatory purposes.  

While the Board could remand this matter again for a supplemental medical opinion, when considering the Veteran's multiple service-connected risk factors, the Board finds the weight of the evidence to have at least reached the point of equipoise to allow for resolution of doubt in the Veteran's favor.  Therefore, service connection for erectile dysfunction, on a secondary basis, is warranted.

II.  Claim of Entitlement to SMC for Loss of Use of a Creative Organ

VA provides SMC for loss of use of a creative organ if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C. § 1114(k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction. 38 C.F.R. § 3.350 (a)(1)(ii).  Therefore, in light of the grant of service connection for erectile dysfunction, secondary to service-connected diabetes mellitus, the Board also finds that entitlement to SMC for loss of use of a creative organ is in order.

III.  Claim for an Effective Date Prior to June 7, 2010 for the
Grant of Service Connection for Coronary Artery Disease

Generally, the effective date of an award of service connection will be the day following separation from active service if the claim is received within one year of separation from service; otherwise it will be the latter of the date the claim was received by VA or the date entitlement arose.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  For reopened claims, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later, except in limited situations provided in 38 U.S.C. § 20.1304(b)(1).  See 38 C.F.R. § 3.400(r). 

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. Id.  These provisions are applicable to original and reopened claims as well as claims for increased benefits. Id.  If a claim is reviewed on the initiative of VA under this section within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  See 38 C.F.R. § 3.114(a)(1). 

There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. 
 § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law. 38 C.F.R. § 3.114(a)(2), (3). 

VA has promulgated special rules for effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease." Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes ishemic heart disease, are not technically part of 38 C.F.R. § 3.816(b)(2). Id.; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases. Id. 

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose. 38 C.F.R. § 3.816(c)(1)-(2).  There are two exceptions to such rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816(c)(3) & (4).

In the instant case, the Veteran served in Vietnam and has a diagnosis of coronary artery disease, status post myocardial infarction.  Therefore, he is considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to June 8, 2010, for the award of service connection for coronary artery disease.

The Veteran's claim for entitlement to service connection for coronary artery disease was granted as presumptively related to his presumed exposure to tactical herbicide agents in the Republic of Vietnam during the Vietnam War; the RO assigned June 7, 2010 as the effective date of the award, as this was the date a diagnosis of coronary artery disease was first confirmed by medical evidence.  After careful consideration, the Board must find that an earlier effective date cannot be assigned.

The Veteran initially filed a claim for service connection for coronary artery disease, claimed as secondary to service-connected diabetes mellitus, in April 2006.  The claim was denied by the RO in a December 2006 rating decision, on the basis that the Veteran did not have a diagnosis of coronary artery disease.  The Veteran appealed the decision, and subsequently suffered a non-ST myocardial infarction on June 7, 2010.  In a November 2010 rating decision, the RO granted service connection for coronary artery disease status, post myocardial infarction as presumptively related to his active service in the Republic of Vietnam during the Vietnam War, and assigned an effective date of June 7, 2010 as the date entitlement arose.  A letter was submitted in October 2011 requesting an earlier effective date, as it was asserted that the Veteran had a "mild coronary infarction in the spring of 2005," for which he was treated and then underwent heart catheterization.

In this case, as a Nehmer class member presumptively granted service connection for ischemic heart disease as related to his Vietnam service, the appropriate effective date for the award of service connection is the later of the date of claim or the date entitlement arose.  The claim was submitted prior to the liberalizing amendment, and the current date assigned based on the date entitlement arose predates the August 2010 effective date of the amendment to 38 C.F.R. § 3.309.

The question remaining, therefore, is whether the evidence confirms that the Veteran had ischemic heart disease/coronary artery disease at any time before June 7, 2010.  The Board has considered the Veteran's prior attorney representative's assertion that the Veteran suffered from myocardial infarction followed by catheterization in the spring of 2005, but finds that the Veteran's VA treatment records do not support this contention.  

A June 2004 VA treatment note indicated that the Veteran was admitted to the VA Medical Center for retrosternal chest pain radiating into the left arm and associated with dyspnea but not nausea/vomiting or diaphoresis.  The pain lasted for a few seconds, then recurred, and was treated with nitroglycerine.  A 12-lead EKG was performed, and the Veteran was assessed with new onset recurring chest pain, suspect unstable angina.  It was noted that he had multiple cardio-vascular risk factors.  A followup EKG performed the next day showed "no changes suggestive of acute infarction or myocardial ischemia."  Under the assessment, the pulmonologist noted that myocardial infarction had been ruled out.  Although the Board is unable to locate the follow-up catheterization report, multiple later VA treatment records note a prior surgical history of having a normal heart catheterization in June 2004.  The medical evidence of record does not reflect catheterization in spring 2005.

The Veteran was again admitted to a VA facility in September 2009 for emergency chest pain that came and went for several hours before remaining constant.  The admission evaluation note indicates that nitroglycerine was administered en route and relieved his pain.  The pain was described as left chest pain radiating down the left arm.  The physician assessed "chest pain- may be cardiac etiology."  It was noted that cardiology would be consulted to help determine what diagnostic study would be best.  An addendum note indicates that the cardiologist, after interviewing and examining the Veteran, felt that the pain was noncardiac and recommended discharge.  A follow-up cardiology note assessment states that there was strong, reassuring evidence that the Veteran did not harbor significant coronary artery disease based on the following: 1) repeated normal myocardial perfusion scans (MPS) in 2008 and 2009; 2) reproduction of chest pain with palpation; 3) no ischemia and/or enzyme leaks despite long chest pain duration; 4) apparently no coronary artery disease on catheterization in 1990s when chest pain symptoms first appeared and were studied; 5) good distal pedal pulses; and 6) no family history of coronary artery disease.  The cardiologist concluded that he was reasonably reassured that the Veteran did not have significant coronary artery disease that would warrant medical/procedural attention, and the chest pain symptoms did not appear to reflect any myocardial ischemia.

A March 2010 VA primary care note indicated that the cardiac catheterization report in June 2004 showed normal coronaries.  It was also noted that an August 2009 MPS following chest pain and pressure with corresponding ST downsloping depression was "not diagnostic but suggestive of ischemia."  However, imaging showed normal left ventricular function, and that the Veteran had a normal MPS without evidence of myocardial ischemia or infarction.

The September 2009 analysis by the VA cardiologist is found to represent the most persuasive evidence of record with regard to whether ischemic heart disease was present prior to the June 2010 myocardial infarction.  The cardiologist's opinion clearly considered the various diagnostic tests performed, and explained that the normal MPSs and normal cardiac catheterization provided strong evidence against a diagnosis of coronary artery disease.

While the Board acknowledges that the Veteran is competent to report his symptoms and does not doubt that he truly believes that his ischemic heart disease predated his June 7, 2010 myocardial infarction, rendering such a diagnosis involves complex medical questions that require medical knowledge and expertise, and the Veteran has not been shown to possess the requisite medical education or training needed to medically attribute his chest pain symptoms to a diagnosis of coronary artery/ischemic heart disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As the Veteran was granted service connection for coronary artery disease status post myocardial infarction as presumptively caused by his herbicide exposure in Vietnam, entitlement did not arise until the evidence of record showed that he had the disability (ischemic heart disease) to which service connection could presumptively attach under 38 C.F.R. § 3.309(e).  As a diagnosis of ischemic heart disease was not confirmed until June 7, 2010, and a preponderance of the evidence weighs against such a diagnosis prior to that time, June 7, 2010 represents the date entitlement arose.

Because the appropriate effective date is the later of the date of claim (here, April 2006) or the date entitlement arose, an effective date prior to June 7, 2010 for the grant of service connection for coronary artery disease status post myocardial infarction is not warranted.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, that doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV. Claims for Increased Evaluations for 
Diabetic Peripheral Neuropathy of the Bilateral Lower Extremities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected peripheral neuropathy of the left and right lower extremities has been rated under the provisions of Diagnostic Codes 8599-8520, denoting evaluation by analogy to paralysis of the sciatic nerve.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  For complete paralysis of the sciatic nerve, an 80 percent rating is warranted.  The Veteran is currently in receipt of a 20 percent disability rating for each lower extremity due to moderate incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Complete paralysis of the sciatic nerve manifests as follows: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

At the April 2010 DRO hearing, the Veteran testified that due to his lower extremity peripheral neuropathy, he is only able to walk for about 10-20 feet before having to sit down.  He described burning pain and numbness from his feet and toes running up to right above his knees.  He stated that this area swells, his toes curl up, he gets Charlie horses, and the pain is severe.  He testified that he uses a walker, scooter, and wheelchair to get around, and felt that he had practically total loss of use of his legs, only being able to walk with his cane for 20-25 feet and maybe 30 yards with his walker.

The Veteran was provided with a VA neurological examination in June 2010 where he continued to report a burning pain running along the front of his legs from his feet to the hips.  He endorsed symptoms of numbness, pain, a tight feeling, and burning sensation.  His knee jerk reflexes were hypoactive bilaterally and his ankle jerk reflexes were absent bilaterally.  Sensation examination for each lower extremity showed absent pain/pinprick, position sense, and light touch sensation for all toes, and decreased sensation in the foot to ankle.  Strength testing showed active movement against some resistance (4/5) for all lower extremity flexion and extension.  The examiner noted that on a functional level, such disability would result in decreased mobility and ability to perform standing tasks such as bathing, chores, and dressing.  At a May 2011 VA examination pertaining to the Veteran's claim for a TDIU, motor strength testing showed left ankle dorsiflexion and left great toe extension further limited to only active movement against gravity (3/5).

The Veteran provided a medical opinion from a private orthopedist in May 2012.  The orthopedist noted that she had examined the Veteran and reviewed his relevant military and post-military medical records from the claims file regarding his diagnosis of peripheral neuropathy.  She stated that the records indicate that the Veteran suffers from diabetic peripheral neuropathy in both lower extremities which is moderate to severe in quality.  Additionally, she acknowledged that the Veteran had undergone surgery for lumbar spinal stenosis and lumbar disc displacement, but found that the Veteran's bilateral lower extremity symptoms were at least as likely as not due to his peripheral neuropathy rather than his low back disability.

The Veteran's most recent VA examination of the lower extremities took place in May 2013.  The examiner documented the Veteran's report that the numbness, tingling, and burning from his bilateral knee down made it difficult for him to walk.  He reported that he mostly got around with a walker and that he did not drive very much due to not being able to walk very well and having a hard time getting in and out of the vehicle.  On testing, bilaterally, the Veteran demonstrated 4/5 strength for knee extension and flexion and ankle plantar flexion and dorsiflexion, decreased light touch/monofilament for the ankle/lower legs and foot/toes, and deep tendon reflexes that were decreased for the knee and absent for the ankle.  It was noted that the Veteran did not have muscle atrophy. The examiner provided an opinion that the Veteran had moderate incomplete paralysis of the sciatic nerve affecting both sides, with resulting functional limitations in terms of weight-bearing tasks.

When considering the evidence above under the relevant laws and regulations, the Board finds that the weight of the evidence has at least reached the point of equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is best categorized as moderate or moderately severe, so as to allow for resolution of the doubt in the Veteran's favor in finding that a higher evaluation may be awarded for each lower extremity.  The Board notes that the medical evidence of record indicates that the Veteran has additional nonservice-connected disabilities affecting the lower extremities, including rheumatoid arthritis and lumbar disc disabilities, but also finds that as the symptoms the Veteran has described have not been shown to be more likely than not attributable to one or more of the nonservice-connected disabilities, rather than the peripheral neuropathy, they must be considered as related to the service-connected disability for rating purposes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

While the evidence is found to show that the Veteran's lower extremity peripheral neuropathy has resulted in between moderate and moderately severe incomplete paralysis, the weight of the evidence is against a finding that it has manifested in severe incomplete paralysis with marked muscular atrophy.  Although muscle strength testing displayed some decreased strength for the lower extremities, there was never less than active motion against gravity (3/5), and at no time prior to August 28, 2015 has the medical evidence shown that there was muscular atrophy in the lower extremities.  A preponderance of the evidence therefore demonstrates that the Veteran's bilateral lower extremity peripheral neuropathy is better categorized as moderately severe, rather than severe, and an award in excess of 40 percent for each lower extremity is unwarranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against a finding of entitlement to even higher disability ratings for bilateral lower extremity peripheral neuropathy than those assigned herein, that doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Claim for Higher Initial Evaluations for
Diabetic Peripheral Neuropathy of the Bilateral Upper Extremities.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's peripheral neuropathy of the left and right upper extremities is rated under 38 C.F.R. § 4.124(a), DC 8515 for incomplete paralysis of the median nerve.  The Veteran is currently in receipt of a 20 percent disability rating for the left upper extremity for moderate incomplete paralysis of the minor side and a 30 percent disability rating for the right upper extremity for moderate incomplete paralysis of the major side.

Under Diagnostic Code 8515, a 20 percent disability rating is warranted for moderate incomplete paralysis of the minor upper extremity and a 30 percent disability rating is warranted for moderate incomplete paralysis of the major upper extremity.  Severe incomplete paralysis warrants a 40 percent disability rating for the minor upper extremity, and a 50 percent disability rating for the major upper extremity.  A 60 percent disability rating is warranted for complete paralysis of the median nerve involving the minor upper extremity, and a 70 percent disability rating is warranted if there is complete paralysis of the major upper extremity. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Complete paralysis is demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to pain; flexion of wrist weakened; pain with trophic disturbances.  DC 8515.

At the April 2010 DRO hearing, the Veteran testified that his upper extremities burn from his shoulders into his fingers and that his fingers cramp all the time.  He described trouble with picking things up and writing, stating that he sometimes can hardly hold a cup of coffee.  The Veteran also reported numbness from his fingers halfway to the elbow.  Functionally, the Veteran stated that this rendered him unable to do the shopping, cleaning, cooking, and washing.

The Veteran was provided with a VA examination pertaining to his upper extremity neuropathy in March 2008.  He reported constant numbness/tingling in his fingers, and occasional trouble holding things.  Muscle strength testing showed 5/5 strength equal bilaterally, including grip strength.  On sensory testing bilaterally, light touch for the fingers was absent and the fingers additionally had decreased position sense.  The examiner noted that the superficial sensory nerves were affected, with the Veteran displaying hypoactive reflexes for all upper extremity joints, but no atrophy.  EMG data was found to be consistent with bilateral sensory polyneuropathy involving the ulnar and superficial radial nerves with axonal external degeneration.  It was noted that the Veteran was no longer employed as a mail carrier, having retired in 2003 due to medical problems, identified as rheumatoid arthritis.  The examiner found that the Veteran's bilateral upper extremity peripheral neuropathy would affect the Veteran's usual daily activities in that it would have a mild effect on recreation, feeding, bathing, dressing, grooming, and his ability to do chores.

The Veteran was provided with another VA examination in June 2010, where he described his upper extremity neuropathy as getting progressively worse, with his fingers being numb such that he can hardly pick anything up.  He endorsed weakness, numbness, paresthesias, and tingling pins and needles sensation.  Reflex testing bilaterally was hypoactive at the bicep, triceps, and brachioradialis.  Sensory testing showed absent pain/pinprick, position sense, and light touch in the fingers, and decreased for the palms.  Motor strength testing bilaterally demonstrated active movement against some resistance (4/5) for all upper extremity flexion and extension, as well as finger abduction and thumb opposition.  The examiner noted functional effects on activities of daily living of decreased ability to perform fine motor skills, such as those required for buttons, zippers, and writing. 

At a May 2011 VA TDIU examination, the Veteran reported last working in 2003 as a mail carrier until he quit working because a doctor put him on disability.  He described having a hard time reaching across the seat to the mailbox due to pain in his back and upper extremity neuropathy in his hands.  The Veteran was noted to have had rheumatoid arthritis since the 1990s and being followed by a VAMC rheumatologist.  The Veteran reported pain in both hands with intermittent swelling and stiffness.  He then stated that he had constant pain/swelling of both hands and stiffness occurring daily, limiting function and making it hard to grasp anything.  Reflex testing showed hypoactive bilateral biceps and reflexes.  Sensory testing of the upper extremities demonstrated absent pain/pinprick, position sense, and light touch in the bilateral fingers, and decreased in the palm, then returning to normal.  No dysesthesias were noted.  Strength testing showed active movement against some resistance (4/5) for bilateral elbow and wrist flexion and extension, finger flexion and abduction, and thumb opposition.  The examiner opined that the upper extremity neuralgia would result in decreased manual dexterity and decreased strength which would cause problems with lifting and carrying.

The Veteran was most recently provided with a VA examination pertaining to his upper extremity neuropathy in May 2013.  He reported that he experienced numbness, tingling, and burning sensation at the ends of his fingers, but not his thumbs, bilaterally.  He continued to report difficulty picking up small objects.  The Veteran described moderate paresthesias/dysesthesias and mild numbness bilaterally.  He had 4/5 strength for bilateral wrist flexion and extension, grip, and pinch.  There was no muscle atrophy present.  Deep tendon reflexes were decreased for the bilateral biceps and triceps, with decreased light touch/monofilament sensation at the hand and fingers.  The examiner provided an opinion that the Veteran displayed mild incomplete paralysis of the median nerve, bilaterally, that would limit his ability to perform work requiring fine motor skills. 

When considering the evidence of record under the laws and regulations cited above, a preponderance of the evidence is found to weigh against the Veteran's claim for evaluations of his left and right upper extremity peripheral neuropathy in excess of the current 20 and 30 percent disability ratings assigned, respectively.  While the Veteran clearly has some functional limitation beyond purely sensory involvement of the nerves, the objective medical testing at the various VA examinations is indicative of incomplete nerve paralysis that is better characterized as moderate, rather than severe.  In making this finding, the Board notes that there has been no atrophy of the upper extremities, strength testing pertaining to the upper extremities never demonstrated less than active movement against some resistance (4/5), and though reflexes were shown to be hypoactive, they were present.  It is acknowledged that sensation testing demonstrated absent sensory perception in portions of the upper extremities (most frequently the fingers), but such findings are not found to outweigh the findings concerning muscle strength and reflexes that demonstrate a more moderate, rather than severe, incomplete paralysis of the median nerve.  Therefore, as a preponderance of the evidence is against the Veteran's claim for higher initial disability ratings for his bilateral upper extremity peripheral neuropathy, the claim must be denied.

In so finding, the Board has considered whether a higher disability rating is warranted under other diagnostic codes.  While the March 2008 VA examiner found that EMG data was consistent with bilateral sensory polyneuropathy involving the ulnar and superficial radial nerves, both DC 8514 and DC 8516 call for a 30 percent rating for the major joint and 20 percent rating for the minor joint when there is moderate incomplete paralysis of these nerves, with higher ratings available for severe incomplete paralysis.  As the evidence is not found to demonstrate severe nerve disability in the upper extremity, higher initial ratings are not warranted on this basis in this case.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against the Veteran's claim for higher initial disability ratings for upper extremity peripheral neuropathy, that doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Entitlement to Higher Disability Ratings for 
Service-Connected Hypertension

The Veteran asserts that he is entitled to disability ratings in excess of those currently assigned for his service-connected hypertension.  Following a May 2016 rating decision granting service connection for diabetic nephropathy, the Veteran's hypertension with nephropathy is rated as follows: 10 percent prior to October 6, 2007 (for hypertension only); 30 percent from October 6, 2007 to November 9, 2008; 60 percent from November 10, 2008 to January 14, 2009; and 30 percent from January 15, 2009.

The RO increased the rating associated with the Veteran's hypertension to 30 percent effective October 6, 2007, as that was the date VA laboratory testing initially documented elevated levels of protein in the urine.  In May 30, 2013, a VA examiner reviewed the evidence of record and determined that October 2007 was the date diabetic nephropathy was first shown/diagnosed.  Therefore, prior to October 6, 2007, the Veteran's hypertension was solely evaluated under 38 C.F.R. § 4.104, DC 7101, used to rate hypertensive vascular disease.

DC 7101 calls for a 10 percent disability rating for diastolic pressure predominantly 100 or more or; systolic pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating contemplates diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent disability rating contemplates diastolic pressure predominantly 120 or more, and a 60 percent disability rating contemplates diastolic pressure predominantly 130 or more.

Prior to October 6, 2007, the highest diastolic pressure reading was shown in January 2006, where testing showed blood pressure of 162/80, and the highest systolic pressure shown was in April 2006, where testing showed a blood pressure of 190/76.  The Veteran was on medications to control his blood pressure during these times.  Other blood pressure readings include, but are not limited to the following: 126/70 and 163/73 in May 2006; 146/62 in July 2006; and 138/68 in December 2006.  As a preponderance of the evidence demonstrates systolic blood pressures predominantly less than 200 and diastolic blood pressures predominantly less than 110, with only the April 2006 reading even approaching the level of systolic pressure contemplated for a higher, 20 percent rating, an award in excess of the 10 percent currently assigned for hypertension prior to October 6, 2007 must be denied.

From October 6, 2007, when the evidence of record first demonstrates that the Veteran had diabetic nephropathy and the effective date from which service connection was granted, the Veteran was rated for renal involvement in diabetes mellitus under 38 C.F.R. § 4.115(b).  The rating schedule indicates that such is to be rated as renal dysfunction.  Under 38 C.F.R. § 4.115(a), a noncompensable evaluation is contemplated for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent disability rating contemplates constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent disability rating contemplates constant albuminuria with some edema; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent disability rating contemplates persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is contemplated for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80mg%; or, creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

From October 6, 2007 to November 9, 2008, the Veteran's diagnosed diabetic nephropathy resulted in recurrent protein/albumin and  blood pressure readings of at worst 178/98, shown by testing in March 2008.   None of the laboratory findings or VA physicians have documented consistent albuminuria with some edema or definite decrease in kidney function.  Additionally, the Veteran's diastolic blood pressure has never been documented as being 120 or more, with numerous tests demonstrating diastolic and systolic blood pressure falling squarely within the 10 percent criteria under DC 7101.  A preponderance of the evidence thus weighs against an award of a disability rating in excess of 30 percent for diabetic nephropathy with hypertension from October 6, 2007 to November 9, 2008.

The Veteran is currently in receipt of a 60 percent disability rating from November 10, 2008 to January 14, 2009, for lab findings showing low eGFR levels demonstrating a decrease in kidney function.  There is no evidence of record demonstrating persistent edema with albuminuria with BUN 40 to 80mg%, creatinine more than 4mg%, or signs of generalized poor health including lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A rating in excess of 60 percent during this period is therefore unwarranted.

Finally, from January 15, 2009 to present, the Veteran is in receipt of a 30 percent disability rating for diabetic nephropathy with hypertension, as laboratory findings showed that the Veteran's eGFR levels had returned to normal.  The Board acknowledges that a lab finding from July 2014 showed low eGFR levels, but a number of subsequent laboratory reports through mid-2016 showing a return to normal levels.  The July 2014 finding is therefore found to represent an isolated incident, and does not demonstrate a "definite decrease in kidney function" as to warrant a 60 percent disability rating under DC 7541.  Additionally, a higher 40 percent disability rating is not warranted under DC 7101 for diastolic pressure predominantly 120 or more, as multiple blood pressure readings taken since January 15, 2009 demonstrate diastolic blood pressure not predominantly of even 100 or more.  Therefore, a higher disability rating is not warranted under either DC 7101 or 7541.

The Board has also considered whether higher and/or separate evaluations may be awarded under other diagnostic codes.  As an initial matter, given that DC 7541 specifically contemplates and ties compensation levels to particular blood pressure readings, awarding the Veteran separate ratings for both nephropathy and hypertension simultaneously would result in impermissible pyramiding, and is therefore inappropriate.  38 C.F.R. § 4.14.  It is also recognized that the Veteran has asserted that he suffers from headaches related to his hypertension.  At his most-recent May 2013 VA examination for hypertension, he reported and the record reflected that his blood pressure is well-controlled with his medications.  The examiner stated that there were no symptoms of hypo or hypertension, and that the Veteran's hypertension did not impact his ability to work.  Considering both the Veteran's lay statements and this medical opinion, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension manifested in headaches.  Even assuming for argument that his hypertension did manifest in headaches, the evidence would weigh against a findings that such headaches were of such severity and/or frequency as would necessitate a separate compensable evaluation, as a separate compensable rating by analogy to migraine headaches under DC 8100 contemplates characteristic prostrating attacks averaging one in two months over the past several months.  The Veteran has not described headaches approaching this severity.

Therefore, a preponderance of the evidence is against the Veteran's claim for higher disability ratings for hypertension (rated with diabetic nephropathy) than those currently assigned.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against a finding of entitlement to higher disability ratings for this disability, that doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VIII.  Entitlement to a TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

The Veteran currently suffers from a number of service-connected disabilities including loss of use of the lower extremities due to service-connected peripheral neuropathy (previously rated as diabetic peripheral neuropathy of the left and right lower extremity); posttraumatic stress disorder, and major depression; peripheral neuropathy of the left and right upper extremities; bilateral cataracts with status post pseudoaphakia, left; nephropathy and hypertension; diabetes mellitus; and coronary artery disease status post myocardial infarction.

From April 19, 2006, the Veteran has had a combined disability rating of at least 80 percent, with his PTSD rated as 50 percent disabling.  He therefore meets the numeric schedular requirements for a TDIU.  

The Veteran filed a claim for a TDIU during the pendency of the current appeals seeking higher disability ratings for hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran asserted that his unemployability was due to disability related to his diabetes mellitus.  As the issues on appeal all pertain to disabilities resulting from the Veteran's diabetes mellitus, it is not unreasonable to interpret this claim for a TDIU as being due at least in part to his diabetic peripheral neuropathy.  The issue of entitlement to a TDIU is therefore found to have been raised in connection with the claims for increased ratings here on appeal, and the Board may therefore consider it at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

On his May 2010 application for increased compensation based on unemployability, the Veteran indicated that he was a high school graduate without other education or specialized training, and reported that he had worked for the United States Postal Service as a mail carrier for more than 25 years prior to becoming too disabled to work in June 2003.  The Veteran has been in receipt of SSA disability benefits reportedly since 2003.

At the May 2013 VA TDIU examination, the examiner provided an opinion that the combination of the Veteran's service-connected disabilities would not prevent him from performing sedentary tasks, and therefore did not render him unemployable. He found that the Veteran's diabetes, hypertension, and coronary artery disease did not limit the Veteran's ability to perform physical or sedentary activities.  Of the service-connected disabilities affecting the Veteran's occupational functioning, the upper extremity peripheral neuropathy was found to limit activities requiring fine motor skills, and the peripheral neuropathy of the lower extremities to limit weight-bearing tasks such as standing or walking for a prolonged time, but not sedentary tasks.  

Despite the VA examiner's findings, the Board notes that the June 2010 VA examiner found that the Veteran's upper extremity peripheral neuropathy decreased his ability to perform fine motor skills including writing, which is further evidenced by the Veteran's handwriting on the May 2010 TDIU application.  Although the May 2013 examiner found that the Veteran's service-connected disabilities did not preclude all sedentary tasks, given the objective findings in examinations of numbness and absent positional sense in the fingers, it is unclear to the Board what types of sedentary work the examiners expect that the Veteran would be able to perform when his lower extremity neuropathy precludes all but sedentary jobs, and his upper extremity neuropathies would likely result in significant challenges writing and typing.  When considered along with the Veteran's limitations from his service-connected posttraumatic stress disorder and major depression, the evidence is found to at least reach the point of equipoise on the question of whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Resolving all reasonable doubt in the Veteran's favor, an award of a TDIU is warranted.

VIII. Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Inasmuch as the Board is granting the Veteran's claims of entitlement to service connection for erectile dysfunction, entitlement to SMC for loss of use of a creative organ, and entitlement to a TDIU, any potential defect in notice or assistance has not prejudiced the Veteran and is harmless.

With regard to the Veteran's claims for higher initial and increased disability ratings for peripheral neuropathy of the upper and lower extremities as well as hypertension, letters containing appropriate notice were sent to the Veteran either prior to the initial or subsequent adjudications of these matters.  Neither the Veteran nor his representative has asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with all relevant notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The Veteran's VA treatment records and lay statements are in the claims file.  The Veteran was given the opportunity to present testimony at a hearing before the Board, but the Veteran withdrew his request for such a hearing.    

The Board notes that the record reflects that the Veteran is in receipt of Social Security disability benefits.  After the medical records regarding this award of benefits were requested, in October 2012, SSA responded that the medical records had been destroyed, so they could not be furnished and further efforts to request these records would be futile.  A formal finding of unavailability was associated with the claims file and the Veteran was sent notice of such unavailability in January 2013.

The Veteran has additionally been provided with VA examinations in connection with his claims for entitlement to higher disability ratings, most recently in May 2013.  The examiners documented the Veteran's lay statements pertaining to his experienced symptoms and limitations, noted review of the claims file, and conducted adequate testing including multiple blood pressure readings and tests for the upper and lower extremities including sensation, muscle strength, and reflex testing as to allow the Board to make a well-informed decision with regard to the Veteran's claims pertaining to his service-connected hypertension/nephropathy and bilateral upper and lower extremity peripheral neuropathy.  

The Board acknowledges that in an October 2017 informal hearing presentation, the Veteran's representative requested that if the issues could not be granted in full, they be remanded for new examinations, citing to the fact that approximately 4.5 years had passed since the most-recent examinations.  VA's duty to assist does not require that the Veteran be reexamined merely because of the passage of time since an otherwise adequate examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  There is no indication, in the record or by affirmative assertion, that these disabilities have worsened or the symptoms had increased in severity since the May 2013 examination.  Therefore, the May 2013 examinations are found sufficient for adjudication at this time.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  


ORDER

Service connection for erectile dysfunction is granted.

Entitlement to SMC for loss of use of a creative organ is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Entitlement to an effective date prior to June 7, 2010 for the grant of service connection for coronary artery disease is denied.

An initial 40 percent disability rating, but no higher, is granted for service-connected peripheral neuropathy of the left lower extremity, subject to the laws and regulations governing the payment of VA monetary benefits.

 An initial 40 percent disability rating, but no higher, is granted for service-connected peripheral neuropathy of the right lower extremity, subject to the laws and regulations governing the payment of VA monetary benefits.

A disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity is denied.

A disability rating in excess of 30 percent for service-connected peripheral neuropathy of the right upper extremity is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension prior to May 2, 2005, and a disability rating for hypertension with nephropathy in excess of 30 percent from October 6, 2007 to November 9, 2008, 60 percent from November 10, 2008 to January 14, 2009, and 30 percent from January 15, 2009 is denied.




Continued next page
Entitlement to a TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


